  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


MILAS ANTWON GRANT, III,    )
                            )
     Petitioner,            )
                            )     CIVIL ACTION NO.
     v.                     )       1:16cv517-MHT
                            )            (WO)
UNITED STATES OF AMERICA,   )
                            )
     Respondent.            )



MILAS ANTWON GRANT, III,    )
                            )
     Petitioner,            )
                            )     CIVIL ACTION NO.
     v.                     )       1:16cv507-MHT
                            )            (WO)
UNITED STATES OF AMERICA,   )
                            )
     Respondent.            )


                       JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Petitioner's objections (doc. nos. 16 & 20) are

overruled.
    (2) The          United        States      Magistrate       Judge's

recommendation (doc. no. 12) is adopted.

    (3) The     28    U.S.C.    §    2255    petition    for   writ   of

habeas corpus (doc. no. 1) is denied.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the     civil      docket     as   a   final   judgment

pursuant   to   Rule    58    of    the     Federal    Rules   of   Civil

Procedure.

    These cases are closed.

    DONE, this the 25th day of September, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
